ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
Lockheed Martin Corporation                     )     ASBCA Nos. 59894, 59895, 59896
                                                )                60422,60423,60424
                                                )
Under Contract No. NOOO 19-02-C-3002 et al. )

APPEARANCES FOR THE APPELLANT:                        Terry L. Albertson, Esq.
                                                      Stephen J. McBrady, Esq.
                                                      Skye Mathieson, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Arthur M. Taylor, Esq.
                                                      Deputy Chief Trial Attorney
                                                      Kara M. Klaas, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed by
18 October 2017.

       Dated: 3 November 2016



                                                    MARK N. STEMPLER
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59894, 59895, 59896, 60422,
60423, 60424, Appeals of Lockheed Martin Corporation, rendered in conformance with
the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2